Per Curiam.
Despite petitioner’s failure to file his application for leave to appeal within 30 days as required by Code, Art. 27, § 645-1 (1957 Cum. Supp. 1965) and Maryland Rule BK 46 a, he has filed a motion that he be released because the state has failed to answer his application within 15 days. Maryland Rule BK 43, *704which gives the State 15 days to respond to a petition for post conviction relief, has no bearing on the appeal procedure. The motion must, therefore, be denied and the application dismissed. Lucas v. Warden, 235 Md. 666, 202 A. 2d 604 (1964).

Application dismissed.